DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.

Allowable Subject Matter
Claims 1, 2, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner discloses the claimed aspect of:  A control system for controlling rotating displays that
display an image data by a rotating plate, on which light emitting elements arranged in a line comprising: 
a server connects with a plurality of rotating displays via a network; 
the server stores image data in a storage device and transmits the image data to the rotating displays; 

the server supplies to the terminal device an operation screen for user interface, that allows the user to select the image data that can be displayed according to the type of the rotating display held by the user, or allows the user to create displayable image data, or allows the user to input a time schedule for displaying the image data; 
the server has a display controller that transmits to the rotating displays the image data that is selected or created by the user and transmits the data indicating the time schedule: 
a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements; 
an image controller that supplies the image data to the light-emitting elements:
the plurality of rotating displays is arranged in an overlapping pattern; and 
the plurality of rotating displays are arranged and configured so that some or all the images displayed overlap on the rotating displays; and 
first and second rows of the light-emitting elements are arranged on the plate and viewed from a direction intersecting the first and second rows a second light-emitting element in the second row can be seen between a first light-emitting element in the first row.

As to claim 12, none of the prior art found by the Examiner discloses the claimed aspect of:  A control system for controlling rotating displays that display an 
a server connects with a plurality of rotating displays via a network; 
the server stores image data in a storage device and transmits the image data to the rotating displays; 
the storage device stores user data including a type of each rotating display held by the user and a time schedule for displaying the image data for the user; 
the server supplies to the terminal device an operation screen for user interface, that allows the user to select the image data that can be displayed according to the type of the rotating display held by the user, or allows the user to create displayable image data, or allows the user to input a time schedule for displaying the image data; 
the server has a display controller that transmits to the rotating displays the image data that is selected or created by the user and transmits the data indicating the time schedule: 
a data buffer that stores the image data for forming an image with an afterimage during rotation of the light-emitting elements; 
an image controller that supplies the image data to the light-emitting elements; and 
first and second rows of the light-emitting elements are arranged on the plate and viewed from a direction intersecting the first and second rows a second light-emitting element in the second row can be seen between a first light-emitting element in the first row.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
02/07/2022